Citation Nr: 1116196	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-39 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder, to include as secondary to meningococcemia.

2.  Entitlement to a total evaluation based on individual unemployability.


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from July 1970 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

During the November 2010 Board hearing, the Veteran raised the issue of entitlement to ratings in excess of those already granted for his service-connected knee disabilities.  As such, the Board is referring these claims to the RO for appropriate development and adjudication.


REMAND

In March 2008, the Veteran submitted a claim of entitlement to service connection for a back disorder, to include as secondary to inservice meningococcemia.  The RO determined that the evidence submitted or obtained in support of this claim reasonably raised the issue of entitlement to a total rating based on individual unemployability (TDIU).  As such, the RO developed and adjudicated this claim contemporaneously to the Veteran's service connection claim for a back disorder.

In October 2008, the Veteran was afforded a VA examination to ascertain the presence of a back disorder and, if any present, the nature and severity thereof.  After a thorough examination, which included clinical and diagnostic testing, the examiner rendered a diagnosis of lumbosacral spine arthritis.  The examiner then stated, ". . . it would be mere speculation . . . to say there is a causal relationship between the [V]eteran's current low back . . . arthritis" and his inservice meningococcemia.  The examiner did not provide an explanation as to why speculation was required.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the examiner did not address whether the Veteran's lumbosacral spine arthritis was otherwise related to his military service, or was caused or aggravated by his bilateral service-connected knee disabilities.  As such, the Board finds that the October 2008 VA examination is inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Additionally, the Board finds that the Veteran's claim of entitlement to TDIU is inextricably intertwined with the Veteran's claim of entitlement to service connection for a back disorder.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, remanding the Veteran's TDIU claim is required so that it may be adjudicated contemporaneously with his claim of entitlement to service connection for a back disorder.

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a VA examination to determine the nature and etiology of any back disorder found.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented, to include range of motion testing.  The examiner must fully describe all manifestations of any back disorder found, to include any orthopedic and neurological findings.  After examining the Veteran, and reviewing the service treatment records and post-service treatment records, the examiner must opine as to whether any current back disorder is etiologically related to the Veteran's active duty service, to include as due to his inservice meningococcemia.  The examiner must also opine as to whether any current back disorder was caused or aggravated beyond its natural course by the Veteran's service-connected knee disabilities.  A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to speculation, the examiner must so state, and thoroughly explain why speculation is required.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The RO must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the RO must review the examination report to ensure that it is responsive to and in compliance with the directives of this remand.  If not, the RO must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

